Per Curiam. We have carefully examined the record in this case, and have cometo the conclusion that the court below erred in its finding of facts. The release executed by the prior mortgagee after the assignment of the debt by him to plaintiff in error was not authorized, and the mortgagor could not set up such release as a defense .without first paying the debt, which he has not- done. Ho rights of third parties having intervened, the first mortgage must, under the evidence in this record, be considered as a subsisting lien until the debt is paid. We further fail to see sufficient evidence of anything usurious in the transaction. The mortgagor paid the broker a certain per cent, for obtaining the loan, but there is no evidence that plaintiff in error participated therein. Phillips v. Roberts 90 Ill. 492. The decree of the circuit court is therefore reversed, and upon motion of plaintiff in error, she is allowed to dismiss her bill in this court. Decree reversed and bill dismissed.